     ORIGINALCase 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 1 of 18



Approved:                 aL~
                         ANDREW C. ADAMS/SARAH MORTAZAVI/BENET J. KEARNEY
                         Assistant United States Attorney

Before:                  THE HONORABLE SARAH L. CAVE
                         United States Magistrate Judg
                                                                                       2OMfl   AG•     2--   2 Lt
                                                                                                               JI:.
                                                                                                                      •: 6
                                                                                                                         ·
                                                                                                                          t




                         Southern District of New York
                                                                       -   -   -   X

UNITED STATES OF AMERICA                                                               SEALED COMPLAINT

                 -       V.       -                                                    Violation of
                                                                                       18 u.s.c . §§ 1956.
JOSE MORELY CHOCRON,
   a/k/a "Pepe,"                                                                       COUNTY OF OFFENSE:
ISAAC SCHACHTEL,                                                                       NEW YORK
JUAN CARLOS BALAGUERA VILLAMIZAR,
ALFREDO LICHOA, and
JUAN MARCOS MATOS RUIZ,

                                                  Defendants.

 -   -   -   -       -    -   -       -   -   -    -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          AARON J. OTTERSON, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation ("FBI"), and charges as follows:

                                                        COUNT ONE
                                              (Money Laundering Conspiracy)

          1.   From at least in or about May 2019, through in or
about February 2020, in the Southern District of New York and
elsewhere, JOSE MORELY CHOCRON, a/k/a "Pepe," ISAAC SCHACHTEL,
JUAN CARLOS BALAGUERA VILLAMIZAR, ALFREDO LICHOA, and JUAN
MARCOS MATOS RUIZ, the defendants, and others known and unknown,
willfully and knowingly did combine, conspire, confederate, and
agree together and with each other to violate the money
laundering laws of the United States.
      Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 2 of 18



             2.   It was a part and an object of the conspiracy
that JOSE MORELY CHOCRON, a/k/a "Pepe," ISAAC SCHACHTEL, JUAN
CARLOS BALAGUERA VILLAMIZAR, ALFREDO LICHOA, and JUAN MARCOS
MATOS RUIZ, the defendants, and others known and unknown, with
the intent to conceal and disguise the nature, location, source,
ownership, and control of property believed to be the proceeds
of specified unlawful activity, to wit, the purported proceeds
of an offense against a foreign nation, namely bribery of a
public official, including bribes purportedly intended to induce
those officials to grant public contracts to the payors of those
bribes, would and did conduct and attempt to conduct a financial
transaction involving property represented to be the proceeds of
specified unlawful activity, to wit, the defendants agreed to
launder, through various bank accounts and cash deliveries, the
purported proceeds of bribes paid to Brazilian public officials,
in violation of Title 18, United States Code, Section
1956 (a) (3) (B).

         (Title 18, United States Code, Sections 1956(h) .)

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          3.   I am a Special Agent with the FBI and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses and others, as well as my
examination of reports and records.  Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

          4.    From my conversations with other law enforcement
agents, my review of reports and records, and my participation
in this investigation, I have learned the following:

               a.   Since at least in or about May 2019, the FBI
has been investigating a money laundering operation involving
the transfer and receipt of United States currency and
electronic funds in and through New York City and Miami, among
other places. As described in more detail below, JOSE MORELY
CHOCRON, a/k/a "Pepe," the defendant, throughout multiple
interactions with two separate confidential sources ("CS-1" and
                                    2
        Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 3 of 18



"CS-2," respectively) and an undercover agent (the "UC"), agreed
to lend his money laundering and money transmission services to
aid in the concealment of the funds represented to be the
proceeds of foreign bribery. Following the FBI's initial
interactions with CHOCRON, each of the other defendants, JOSE
MORELY CHOCRON, a/k/a "Pepe," ISAAC SCHACHTEL, JUAN CARLOS
BALAGUERA VILLAMIZAR, ALFREDO LICHOA, and JUAN MARCOS MATOS
RUIZ, also agreed to, and did, accept and/or transfer funds in
furtherance of the same scheme to launder purported proceeds of
foreign bribery.

               b.   In or about January 2019, CS-1 informed law
enforcement that CHOCRON and others working with and for CHOCRON
were engaged in the laundering of what CS-1 understood to be
narcotics proceeds and the proceeds of illegal gambling
operations run by CHOCRON, using bank accounts in the United
States, Panama, the Dominican Republic, and elsewhere.

                c.  Thereafter, and over the course of several
months, CS-1 and CS-2 engaged in a series of recorded meetings
with CHOCRON regarding CHOCRON's methods for receiving criminal
proceeds and laundering those proceeds by, among other things,
providing "clients" of his laundering service with an equivalent
amount of money, in the form of cash or U.S. Dollar-denominated
electronic wire transfers, that cannot be traced to the original
source of the criminal proceeds. CHOCRON further discussed his
willingness to engage in laundering transactions with CS-1 and
CS-2 involving what CHOCRON understood to be the proceeds of
corruption and graft by Brazilian public officials, as
represented by CS-1 and CS-2 at the direction of law
enforcement . 1

               d.   For example, on or about May 10, 2019,
CHOCRON, CS-1, and CS-2, during a recorded meeting in the Miami
vicinity, engaged in the following conversation regarding the
sources purported contacts in Brazil:

CS-2:      [Y]ou told me, for example, that sometimes you could
           put someone's money in at 15%.  I also have an
           infrastructure.  I have here a very good Brazilian
           organization.

1 Meetings between the CS and CHOCRON are generally conducted in
Spanish. Portions of conversations between CHOCRON, the CS, and
the UC are excerpted from draft English-language translations of
Spanish transcriptions of those meetings, prepared by Spanish
language translators employed by the FBI.
                                     3
        Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 4 of 18




JMC:        Uh huh.

CS-2:       And we have companies here and we have bank accounts
            here that can deal with big money, to move big amounts.
            What I do is, for example, I pick up money from--.

JMC:        [OV] From people, from the ones you explained to me.

CS-2:       -- from the Brazilian politicians.

JMC:        [OV] Who don't know where to keep their money.

CS-2:       They have all of it, all of it! But astronomical
            amounts, that one would say--


CS-2:       So the man comes ... they travel with diplomats, arrive
            here and they handle a million here, or there is a
            million there or $500,000.00 or $300,000.00.

JMC:        Yes, whatever.

CS-2:       Whatever.  So, I take my time to make a deposit            in the
            bank, because I have money in the bank, so what            I do
            is that when he gives me one million I take out            my
            commission, and I transfer his money which gets            there
            within a day or two.




CS-2:       It's all in cash.

JMC:        All right, perfect.




JMC:        I'm interested, because [UI]. What's my business
            about? My business is that I have Jewish people here
            that need cash . They will transfer to you, because
            they don't want to pay taxes, so they will transfer to
            you.  What do I do? I give them the money and they
            make a transfer to me.
                                      4
        Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 5 of 18




CS-2:      Ah! So, for example, I give you the account here and
           you transfer it to me into the same account?

JMC:       But you need to give me cash.




JMC:       Let's be clear, that's laundering money.

CS-1:      Of course.

CS-2:       They are corrupt people. They are politicians.

JMC:        Yes, but then they wouldn't mind [paying a higher
            commission for the laundering]. They should not mind
            to pay 15%, which is the going rate.  That's how much
            it costs.

Based on my training and experience, and my experience in this
investigation, as well as on my conversations with CS-1 and cs-
2, I understand that, during this conversation, CHOCRON
discussed a plan to receive funds in the form of cash,
representing the proceeds of corruption from a network of
Brazilian politicians, and to launder those funds through a
system of bank accounts controlled by CS-1 and CS-2.

               e.   Further, on or about May 13, 2019, CHOCRON,
CS-1, and CS-2, during a recorded meeting in the Miami vicinity,
engaged in the following conversation:

CS-2:      Look, I put there for you.         . did you put the small
           piece of paper in there?

CS-1:       Yes.

JMC:        The coordinates.

CS-2:      I'm giving you an account of a food company. I do not
           make food, but it comes up as "food products". And
           there is where you can put the money.    . that


                                     5
        Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 6 of 18



           account can take a lot in.       I just want for us to
           start this business.

JMC:       No, what I want is for you to talk to these people.

CS-2:      I already spoke to the Brazilians and I raised it to
           twelve.

JMC:       Remember something...

CS-2:           . 15.   Let's close them at 15.

JMC:       [OV] Remember this,     [CS-2], the business         . this
           business of.

CS-2:       [OV] We are doing a huge favor for them.

JMC:           . sending transfers, we have to do it very
           carefully because we need, for instance, a person like
           [CS-1] and another person that I have, which are the
           people that will take care of delivering the cash.



CS-2:      But you can't stretch yourself either.

JMC:       No, no, those are people who have been here for 30
           years.  They are very big people, people with money.
           What happens is that they have ranches . They have
           businesses and they pay a lot of taxes.  So they don't
           pay taxes with the cash.

CS-1:      Sure.

CS-2:      That took them about 30-40 years to create that
           structure.

JMC:       No, they do it when they have a person they trust.
           They don't do it with just anybody.




                                     6
        Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 7 of 18



CS-2:       Because those guys are politicians.        It's all
            corruption

Based on my training and experience, and my experience in this
investigation, as well as on my conversations with CS-1 and cs-
2, I understand that, during this conversation, CHOCRON
discussed, among other things, the receipt of funds and the
transfer of those funds to a particular bank account to be
provided by CS-1 and CS-2 (i.e . , the "coordinates"). CHOCRON
further explained that at least part of his ability to source
currency for use in these laundering transactions is through a
network of high net worth individuals who wish to hold their
wealth in cash, for the purpose of avoiding income tax reporting
requirements.

               f.   On or about August 13, 2019, CS-1 and CS-2
introduced the UC to CHOCRON as an individual in need of
CHOCRON's laundering services in connection with the movement of
a large amount of cash derived from corruption and graft in
Brazil. The UC was held out as a more sophisticated money
launderer than either CS-1 or CS-2, interested in laundering
large amounts of money belonging principally to corrupt
Brazilian politicians, as discussed during previous recorded
meetings between CHOCRON, CS-1 and CS-2. During the August 13,
2019, meeting, the following conversation took place:

UC:         So, so you can understand the perspective somehow,
            it's, since, since politics has changed in Brazil with
            the new president .

JMC:        Uh-huh.

UC:             . people- the same way as in Venezuela where many
            people are desperate with the political situation
            there. They want to take everything they have out of
            Venezuela, right?

JMC:        They had offered it to me but the thing is that I
            don't do business with people from Venezuela.

UC:         Oh, okay.

JMC:        But they had offered me Euros.

                                      7
       Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 8 of 18




UC:       Uh-huh.

JMC:      They exchange it to me, giving me 10 percent, plus
          getting paid even exchange rate Euros to Dollars, but
          I told them no.  It's because I don't do business
          with, with assassins.   I do business with delinquents
          but not with assassins.   Do you understand me now?

UC:       Oh, yes, yes, yes.  Well, if you consider the
          Brazilian politicians only delinquents, then we are
          good.   [Laughs]

JMC:      I consider them only delinquents.




JMC:      We are understanding each other better now.

UC:       Uh, yes, because the thing is, imagine.           . I have big
          amounts in cash.

JMC:      Yes, but we're going to go slowly.

UC:       [OV] You know-you know how much the base 'tip' for a
          politician in Brazil would go for?

JMC:      No.

UC:       The, the minimal 'tip' towards a soccer stadium
          project starts at one million dollars, not less than
          that, and that's only one person, one politician, a
          prefeito, uh, how do you say? A major, a governor.

JMC:      [OV] Listen, this one here, the one I'm calling now.



UC:       [Laughs]

JMC:          . he has at least 1 billion dollars; this one, the
          one I'm calling now.

                                    8
      Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 9 of 18




Based on my training and experience, and my experience in this
investigation, as well as on my conversations with the UC, CS-1
and CS-2, I understand that, during this conversation, CHOCRON
discussed, among other things, his willingness to engage in
larger laundering transactions with the UC, again for the
purpose of concealing corruption proceeds purportedly earned by
high-level Brazilian politicians.

          5.   Throughout the course of the interactions between
CS-1 and CS-2, on the one hand, and JOSE MORELY CHOCRON, the
defendant, on the other, CHOCRON facilitated multiple wire
transfers associated with the proceeds of what has been
represented by the CS and UC to be foreign corruption.

           6.  Moreover, from my conversations with the UC, my
review of transcripts of recordings of WhatsApp communications
between the UC and CHOCRON, and my review of relevant bank
records, I have learned that, following their initial August 13,
2019, meeting, CHOCRON agreed to, and thereafter in fact did,
accept approximately $250,000, represented by the UC to be
corruption proceeds. CHOCRON agreed to accept and transfer those
funds back to the UC in return for an approximately 15% fee. In
furtherance of that activity, the following transactions were
conducted, all from, or at the direction of, CHOCRON to a bank
account purportedly belonging to a "consulting" company based in
Tampa, Florida. The bank account provided by the UC ("Account-
1") was established and held in the Southern District of New
York, and received, among others, the following incoming wire
transfers: 2

                a.    On or about August 22, 2019, Account-1
received $2,500 via electronic wire transfer. The wire transfer
information provided with this transaction listed the sender as
a particular individual ("Individual-1"), and the "originator to
beneficiary information" or "OBI" read in part "for a 20-foot
container." 3 At no time did the UC transact with CHOCRON or



2 Electronic wiring instructions provided by the UC to CHOCRON
expressly provide the name and address of the Manhattan-based
bank at which the UC account was held.

3 The OBI information for this August 22, 2019, transfer was
provided in Spanish. Here, I provide a draft, English-language
translation of that wire transfer information.
                                    9
      Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 10 of 18



Individual-1 in connection with the procurement of a "container"
of any dimension.

               b.   Also on or about August 22, 2019, Account-1
received $7,490.00 via electronic wire transfer from a
particular limited liability corporation, "Matos Brothers LLC,"
which, as described in more detail below, is controlled by
defendant JUAN MARCOS MATOS RUIZ and used by MATOS and defendant
ISAAC SCHACHTEL for the purpose of laundering funds. The OBI for
this transfer read "Invoice 201907842." At no time did the UC
transact with CHOCRON, MATOS, or SCHACHTEL in connection with
any business involving Matos Brothers LLC, apart from the
illicit laundering activity described herein.

               c.   On or about August 22, 2019, Account-1
received $10,000.00 via electronic wire transfer listing the
owners of the sending account as "Isaac Schachtel" and another
individual ("Individual-2"). The OBI for this transfer read
"Services." At no time did the UC transact with CHOCRON,
SCHACHTEL, or Individual-2 in connection with any business apart
from the illicit laundering activity described herein.

               d.   On or about August 23, 2019, Account-1
received $8,775 via electronic wire transfer. The wire transfer
information provided with this transaction listed the sender as
a particular individual ("Individual-3"), and the OBI read in
part "personal customs expenses." 4 At no time did the UC transact
with CHOCRON or Individual-4 in connection with any customs-
related activity.

               e.   On or about August 27, 2019, Account-1
received $7,505.00 via electronic wire transfer from Matos
Brothers LLC, belonging to MATOS. The OBI for this transfer read
"Invoice 201907857." At no time did the UC transact with CHOCRON
or MATOS in connection with any business involving Matos
Brothers LLC, apart from the illicit laundering activity
described herein.

               f.   On or about September 6, 2019, Account-1
received $50,000 via electronic wire transfer. The wire transfer
information provided with this transaction listed the sender as
a particular individual ("Individual-4"), with no OBI.



4 The OBI information for this August 23, 2019, transfer was
provided in Spanish. Here, I provide a draft, English-language
translation of that wire transfer information.
                                    10
        Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 11 of 18



               g.   On or about September 9, 2019, Account-1
received $2,580.00 via electronic wire transfer listing
SCHACHTEL and Individual-2 as the senders. The OBI for this
transfer again read "Services."

               h.   On or about September 10, 2019, Account-1
received $10,000.00 via electronic wire transfer from a
particular corporation that, from its name, appeared to be an
electronics company ("Corporation-1"). The OBI for this transfer
read "Services." At no time did the UC transact with CHOCRON in
connection with any business involving Corporation-1, apart from
the illicit laundering activity described herein.

          7.    Following the UC's initial interactions with
JOSE MORELY CHOCRON, the defendant, CHOCRON used JUAN CARLOS
BALAGUERA VILLAMIZAR, the defendant, to accept cash from the UC
and to return portions of that cash to the UC's bank accounts
via various laundering transfers. CHOCRON, moreover, introduced
the UC to VILLAMIZAR. On or about October 10, 2019, the UC and
VILLAMIZAR met in person, during which the UC directly explained
the source of the funds to be laundered, and VILLAMIZAR
explained his ability to conduct those laundering transactions:

UC:         My people are in Brazil and need to move that money
            but in a reliable way.

JCBV:        Look, if you need to send to Brazil, I mean, we are
             talking about [UI], I have that handling if you happen
             to need money there in Brazil.

UC:         No, because they need to take out that money from
            Brazil.

JCBV:        From Brazil to here?

UCE:         Yes. Politicians.

JCBV:       Ah,  okay. But if you ever happen to need something
             over there, right?

UC:          [OV] Um-huh.

JCBV:        -any transaction, you can tell me and I can handle
             that for you.

                                      11
        Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 12 of 18




UC:         Do you know Brazil?

JCBV:       My associate is in Brazil, he is in Sao Paolo.




UC:         Okay, I am giving you here three accounts, all in New
            York. Uh, either one of those three is-is good.

JCBV:       [OV] Okay.

UC:         Okay? Are you going to do it in one transaction or in
            several ones?

JCBV:       One [UI] in Asia, it could be from China.

UC:         From China?

JCBV:       From China.

UC:         Okay. Yes.

JCBV:       And any information you need I will send you a report
            of the accounts where I will transfer you from, to
            send to the bank and so forth. Because it's important
            that you have that information.

UC:         Yes, yes, yes.

JCBV:       I mean, the transaction number, the service rendered,
            anything you want, we'll arrange that.




JCBV:       Okay.  Either way I will keep you posted step by step.
            I mean, count on that, I mean,  you are talking with
            the person who will do the processing. I mean, it's
            not that I will send someone to do it, no, I take care
            of everything, I will handle all your stuff, I take
            care of that.

                                     12
         Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 13 of 18




UC:          Perfect.

At this meeting, the UC provided VILLAMIZAR with a bag
containing $250,000. That amount, less a laundering commission
of 18%, was returned by CHOCRON and VILLAMIZAR through a series
of five wire transfers, including an October 22, 2019, transfer
of $65,000 from an account identified in transfer records as
belonging to "Grupo Empresarial La Torre de Oro/Juan Carlos
Balaguera VILLAMIZAR," held at Bancolombia. 5

             8.Following the UC's initial interactions with JOSE
MORELY CHOCRON, the defendant, the UC met ISAAC SCHACHTEL, the
defendant, on or about November 5, 2019, in Manhattan, New York.
SCHACHTEL introduced himself as a partner of CHOCRON's in the
laundering of illicit proceeds. In the course of conversations
with SCHACHTEL, the UC explained the purported illicit origin of
the funds being laundered by CHOCRON and SCHACHTEL, as he had
previously explained to CHOCRON. For example, on or about
November 5, 2019, the UC and SCHACHTEL engaged in the following
conversation:

UC:           [M]y people are corrupted politicians, imagine.

ISAAC:       Oh, good people.  I mean, they are not good people,
             but they are not involved in any other stuff.

UC:          They are not involved in violence, drug-trafficking.
             They, look, a simple "tip" there can be worth more
             than one million dollars and up, any tip to get a
             contract for a stadium or a road.




5 VILLAMIZAR has continued to conduct laundering transactions
with the network being investigated by the FBI, and has
continued to meet with the UC in connection with that activity.
On or about January 24, 2020, the UC and VILLAMIZAR met in
person, at which time the UC provided an additional $150,000 to
VILLAMIZAR for purposes of laundering through VILLAMIZAR's bank
accounts. The UC explained regarding that $150,000: "These 150
represent a bribe, from a contract, a contract from - from-from
government cars .    . from the mayor's office of       . Cabo
Frio.  This is a small bribe."
                                      13
         Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 14 of 18



ISAAC:       You mean, a contract, a signature from the politician
             to approve -

UC:          Yes, for money.

ISAAC:       To build a stadium, to get permits -

UCE:         Exactly.

ISAAC:       There is big money.           . Lots of money, because in
             Brazil -




ISAAC:       And isn't [UI] to take it out of there to here?

UC:          No, no, we have our system to get the money out of
             there.  We haven't had any issues to do it, but to
             launder that ... you have to have, you know.

ISAAC:        [OV] Good people.

UC:               . reliable people to-to deal -

ISAAC:        [OV] That's what I told [CS-2].

During the same conversation, SCHACHTEL further explained, in
substance and in part, the scope of SCHACHTEL's money laundering
network, which overlaps with that operated by CHOCRON. Like
CHOCRON, SCHACHTEL has a large number of individual "clients" in
and around the Miami area whom he uses to source the funds
necessary to launder cash delivered by those wishing to use his
laundering network and money transmission service. Among other
things, SCHACHTEL has referred to a pre-existing network,
focused on sourcing funds through SCHACHTEL's connections in
particular communities in and around Miami ("UC: [CHOCRON]
explained to me that your network does not deal with that
[narcotrafficking], so there is no-.   SCHACHTEL: No, we deal
with only people from [SCHACHTEL's] community.      I don't have
anyone weird.").

          9.   In the months following the UC's initial
interactions with ISAAC SCHACHTEL, the defendant, the UC has

                                      14
      Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 15 of 18



continued to receive wire transfers of funds representing
"washed" bribery proceeds from both SCHACHTEL and CHOCRON.
Moreover, SCHACHTEL has offered to expand the UC ' s ability to
launder purported bribery proceeds by introducing the UC to an
additional co-conspirator: the defendant ALFREDO LICHOA.

               a.   Over a series of meetings between on or
about November 15, 2019, through on or about January 15, 2020,
SCHACHTEL had further described the possibility of laundering
the UC's funds through certain racehorse trainers located in the
Miami area. During those meetings with the UC, SCHACHTEL
described, in substance and in part,  a system by which illicit
funds could be provided to a racehorse trainer, deposited into
that trainer's "horseman's account" (i.e., a bank account
through which the trainer makes and receives payments relating
to the purchase and sale of racehorses), and laundered either
through the rapid resale of a racehorse or through consistent
winnings on the basis of a particular racehorses' success.
SCHACHTEL further described the ability of a particular
racehorse trainer, ALFREDO LICHOA, the defendant, to virtually
guarantee the safety of the UC's money through LICHOA's
systematic administration of illicit performance enhancing drugs
to the racehorses under his control.

               b.   On or about February 11, 2020, the UC, a
second undercover officer ("UC-2," posing as the UC's business
partner), SCHACHTEL, and LICHOA met in person to discuss the
laundering plan that SCHACHTEL had previously described. At that
meeting, the UC and UC-2, in substance and in part, described
again the purported origin of the funds that LICHOA would take
part in laundering (UC-2: "The money that we are going to invest
is coming from Brazil. Some politicians friends of ours who have
received some payments." LICHOA: "I understand you perfectly!").
Finally, UC-2 provided LICHOA and SCHACHTEL with $50,000 in
cash, which LICHOA accepted and carried away from the meeting.

                 c.  On or about February 20, 2020, the UC and
LICHOA met again at a racehorse training center in Florida,
where LICHOA took the UC on a tour of some of LICHOA's stables.
During that tour, the UC and LICHOA continued to discuss the
laundering of the $50,000 previously provided by the UC and UC-
2. Among other things, the UC explained to LICHOA, in part,
"Those fifty [i.e., the $50,000], I don't know if he [UC-2] told
you that it came from a bribery of a mayor from over there
 [i.e., Brazil].      . Some people wanted to put some Jet Skis in
[sic] the beach over there .       [so] they pay a bribe l i k e
that.    . those fifty came from there." Moreover, during the
same meeting, LICHOA explained that, following LICHOA's
                                   15
         Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 16 of 18



acceptance of the $50,000, on February 11, 2020, those funds
were deposited into an account controlled by SCHACHTEL, from
which the funds would later be transferred to LICHOA's
"horseman's account" for the purpose of purchasing a racehorse
in furtherance of the laundering scheme.

          10. On or about February 20, 2020, the UC and JUAN
MARCOS MATOS RUIZ, the defendant, met in person following an
introduction by CS-1. During that meeting, among other things,
MATOS RUIZ explained, in substance, that he controlled the Matos
Brothers LLC account that had assisted in laundering funds
previously provided to JOSE MORELY CHOCRON, a/k/a "Pepe," and
ISAAC SCHACHTEL, the defendants. 6 At that meeting, moreover,
MATOS discussed his ability to continue laundering purported
bribe proceeds for the UC. During that meeting, the following
conversation ensued:

UC:          I'm a broker. I help those politicians from Brazil.

MATOS:       Of course!

UC:          To bring their money over here and laundry their
             money.

MATOS:       Of course!

UC:          That is my role.

MATOS:       Of course!

UC:          They haven't had a problem in 20 years. We haven't
             have any type of problems.      We work with honest people
             and.    . we already have our system.      The people say,
             I need.    . have someone in Brazil        . someone who
             can help you ... I don't need that.

MATOS:       Uh-huh!

UC:          I don't need that.     I need the help here.

MATOS:       Here!

UC:          The people- the people want things-


6 On or about December 5, 2019, SCHACHTEL had described "Juan" to
the UC as one of the owners of Matos Brothers LLC, "the one
[i.e., the business] who had sent you many transfers . "
                                      16
         Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 17 of 18




MATOS:       In the United States.

UC:              . These $100,000.00 that I have right now came -
             came - came from a bribe. I have family members, I
             have cousins who are marry to politicians over there
             in Rio de Janeiro.


UC:          Those people mainly work at the small municipalities
             up north, in cities up north from Rio de Janeiro.

MATOS:       From Rio, okay.

UC:          These $100,000.00 especially for the Carnaval.  The
             people that want to open a Jet Ski place at one of
             Buso's beaches.

MATOS:       Oh, yes.

UC:          Obviously, had to ...

MATOS:       Move.

UC:          And-and-an that is nothing.         . $100,000.00.

MATOS:       That was just for the permit-that was just for the
             permit.

UC:          That was just for the permit. But $100,000.00, do you
             know how many American's are over there right now?

MATOS:       Of course!      How much of a profit they get out of
             there,   [UC]

On or about the following day, January 21, 2020, MATOS accepted
$100,000 in cash from the UC. On the same day, MATOS laundered
that amount of money, returning $85,000 (the full $100,000 minus
a 15% commission) to the UC's bank accounts, including to
Account-1, via two wire transfers.




                                      17
                     Case 1:20-mj-02246-UA Document 1 Filed 02/27/20 Page 18 of 18



     WEREFORE, deponent respectfully requests that warrants be
issued for the arrest of JOSE MORELY CHOCRON, a/k/a "Pepe,"
ISAAC SCHACHTEL, JUAN CARLOS BALAGUERA VILLAMIZAR, ALFREDO
LICHOA, and JUAN MARCOS MATOS RUIZ, the defendants, and that
they be arrested, and imprisoned or bailed, as the case may be.




                                          Special             J. Otterson
                                          Federal Bureau of Investigation

 _..,.,
    ' '
          _..,
           ~
                 -




                                                  18
